Title: To George Washington from George Clinton, 9 June 1793
From: Clinton, George
To: Washington, George



Sir
New York 9th June 1793

Having received Information last evening from Thomas Randall Esquire Master Warden of this Port and through other Channels, that a sloop was equipped, armed and manned in this Harbor and ready to sail, and that there were reasons to suspect that she was intended to act as a Privateer under a Commission from one of the Belligerent Powers of Europe, I, in consequence of your request signified to me in a Letter from the Secretary of War, dated the 24th of last Month, ordered a small detachment of militia on Board with Directions to detain her until you should be notified of the Circumstances of the Case, & your Determination thereon obtained.
In addition to the Information which Your Excellency will receive on this Subject from the enclosed Papers, I have only to add, that it appears to me that the Vessel detained is a Sloop lately named the Polly belonging to a Mr Nobel of Hudson and others and by them transferred to a French Citizen residing in this Place—That she is now called the Republican and commanded by Citizen Orset a French Captain, and I have Reason to believe that a Part of the Crew were French Sailors; but as all, except one Man, were on Shore when she was boarded by my Directions, I cannot, as to this particular, decide with any degree of certainty.
It may not be improper to mention, that to justify my employing the Militia in this Business, I conceive it necessary that they should be explicitly considered as called into actual Service under the Authority of the United States. I am with great Respect Your most Obedient Servant

Geo: Clinton

